434 F.2d 1065
Woodrow W. CHABERT, Paul A. Clement et al., Plaintiffs-Appellants,v.CITY OF WESTWEGO et al., Defendants-Appellees.
No. 30248 Summary Calendar.**Rule 18, 5th Cir. See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York, et al., 5th Cir. 1970,

431 F.2d 409.
United States Court of Appeals, Fifth Circuit.
Nov. 20, 1970.
Rebert J. Stamps, New Orleans, La., for appellants.
Nestor L. Currault, Jr., Gretna, La., for appellees.
Appeal from the United States District Court for the Eastern District of Louisiana; Lansing L. Mitchell, District Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966